Title: From Thomas Jefferson to William Tatham, 6 July 1807
From: Jefferson, Thomas
To: Tatham, William


                        
                            Sir
                     
                            Washington July 6. 07.
                        
                        Your favor of the 1st. inst. has been recieved & I thank you for the communication. considering the mass of
                            false reports in circulation & the importance of being truly informed of the proceedings of the British armed vessels in
                            the Chesapeake & it’s vicinities, I should be very glad, as you are on the spot provided with a proper vessel & men,
                            if you could continue watching their motions constantly & giving me information of them. in that case it would be
                            necessary you should journalize every thing respecting them which should fall within your observation, and inclose daily
                            to me a copy of the observations of the day, forwarding them to the Post office of Norfolk by every opportunity occurring.
                            your allowance should be exactly on the same footing as when you were surveying the coast, and for current expences you
                            may draw on mr Bedinger Navy agent at Norfolk, only accompanying each draught with a letter explaining generally the
                            purpose of it, which is a constant & indispensable rule in all our departments. it will be necessary for me to ask the
                            continuance of this service from you only until I can ascertain the course these officers mean to pursue. I salute you
                            with esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    